Citation Nr: 1454249	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUE

Entitlement to service connection for a genitourinary disorder, to include benign prostatic hypertrophy.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the RO.

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In a March 2014 decision, the Board granted service connection for tinnitus and remanded the issues of service connection for hearing loss and service connection for a genitourinary disorder, to include benign prostatic hypertrophy for further evidentiary development.  

In October 2014, the RO granted service connection for a hearing loss disability, effective March 31, 2008.  As this represents a full grant of benefits sought on appeal, the issue is no longer in appellate status.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records and a copy of the hearing transcript are located in the Virtual VA electronic claims file.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks service connection for a genitourinary disorder, to include benign prostatic hypertrophy.  

As noted, in March 2014, the Board remanded this issue in order to provide the Veteran with an additional VA examination.  The Board specifically requested that the VA examiner address the Veteran's diagnosis of chronic urethritis in service and distinguish the symptomatology of such condition from the symptomatology associated with the Veteran's current genitourinary disorder; whether the chronic urethritis noted in service resolved while the Veteran was in service or shortly thereafter; and whether there are any symptoms that the Veteran experienced while in service that are related to the current genitourinary disorder.  

The Veteran underwent a VA examination in July 2014; however, the examiner did not sufficiently address what was requested in the remand directives.  

Specifically, the examiner merely stated that urethritis was most commonly caused by sexually transmitted diseases and that it was noted that his urethritis was due to gonococcus, a sexually transmitted disease; that the service treatment records did not show that the Veteran had a prostate problem during active duty and the December 1969 examination reported a normal prostate; and that prostate enlargement was a natural consequence of aging.  

In sum, the Board finds that the July 2014 VA examination report did not substantially comply with the remand directives and a new examination is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination, preferably with a physician, to determine the nature and likely etiology of his claimed genitourinary disorder, to include benign prostatic hypertrophy.

After reviewing the medical evidence of record, taking a complete history from the Veteran, and conducting any necessary examinations, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's symptoms of benign prostatic hypertrophy or other prostate disability, was due to any event or incident of the Veteran's period of active service, to include his diagnosis of gonoccocal and/or chronic urethritis in service.  

Specifically, the examiner must address the Veteran's diagnosis of chronic urethritis in service and distinguish the symptomatology of such condition from the symptomatology associated with the Veteran's current genitourinary disorder, to include benign prostatic hypertrophy.

Based on the service treatment records and any post-service records pertaining to treatment for any genitourinary condition, and based on known medical principles, did the chronic urethritis resolve in service or shortly thereafter?

Are any of the symptoms in service related to the Veteran's current genitourinary disorder, to include benign prostatic hypertrophy?

The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, established medical principles, and the Veteran's lay statements.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

